Citation Nr: 1418563	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-41 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to a compensable evaluation for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1956 to March 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In a November 2013 rating decision the Veteran was granted service connection for tinnitus.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, this matter is considered resolved and is not in appellate status. 

In September 2013 the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  All requested development was performed.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Under 38 C.F.R. § 19.37 a supplemental statement of the case (SSOC) should be issued where relevant, non-duplicative evidence is received prior to the transfer of the claim to the Board.  Evidence was received by the RO after the November 2013 SSOC was issued.  However, the Board finds that the evidence submitted is duplicative of previous evidence received.  As such, the issuance of an additional SSOC is not necessary and the Board can move forward with adjudication of the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased evaluation for a right ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

A left ear hearing loss disability is related to service.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records are presumed lost.  The Veteran was an airplane mechanic in service and reported excessive noise exposure without hearing protection.  The only service treatment record available is the Veteran's April 1960 separation examination.  

The Veteran submitted a statement in May 1999 that he remembers having hearing loss as early as 1963.  The Veteran's wife submitted a statement in April 2009 stating that she married the Veteran in 1959, while he was on active duty, and he had hearing loss at that point.
A June 2007 statement from the Veteran's private treatment provider stated the Veteran's hearing loss was consistent with, and probably related to service.  The examiner's rationale was that the Veteran experienced excessive noise exposure without hearing protection in the service and was currently diagnosed with sensorineural hearing loss, consistent with noise exposure, and not with aging.

The Veteran was afforded a VA examination in December 2007.  The examiner did not relate the Veteran's left ear hearing loss to service as his hearing was within normal limits at separation from service in April 1960.  The December 2007 VA examiner offered an addendum opinion September 2013.  She again stated that as the Veteran had normal hearing on separation from service, his left ear hearing loss disability was not related to service.  

The evidence is in relative equipoise.  The September 2013 VA examiner did not offer an adequate opinion regarding the etiology of the Veteran's hearing loss and also did not address the lay statements provided by the Veteran and his wife regarding hearing loss which began in service.  A private examiner has stated that the Veteran's hearing loss was probably related to service due to the nature of his disease.  The statements provided by the Veteran and his wife, who married the Veteran during active duty, and noticed hearing loss at that time, are found to be credible.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met and the claim is granted.  38 U.S.C.A. § 5107 (West 2002).

The Board expresses no opinion regarding the severity of the Veteran's left ear hearing loss.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.
REMAND

As the Veteran's left ear has now been service connected for hearing loss, a new examination should be scheduled to determine the severity of his bilateral hearing loss as the issues are inextricably intertwined.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral hearing loss.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner must also provide an opinion concerning the impact of the Veteran's hearing loss on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, a statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

2.  Ensure the report of the VA compensation examination addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

3.  Then readjudicate the claim in light of all additional evidence received since the most recent statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


